    JAN - 23 - 2020    16:59         FEDERAL DEFENDERS OF NY             - - -212 571 0392_           P. 001

-   -   --                                                            USDC SONY
                                                                      DOCUMENT
                                                                     'ELECTRONIC A I. i               rn .-,
             UNITED STATES DISTRICT COURT                             DOC#:- - -,H--,'"-1/--1--,,,;'.
             SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: -t----'-+ -
             ----------------------------------x
             UNITED STATES OF AMERICA                      TRANSPORTATION ORDER

                               V -                         19 Cr. 579 (VM)

             Claudia Juarez,

                                          Defendant.

             ----------------------------------x
                      Upon the application of Claudia Juarez, by her

             attorney, Ian Marcus Amelkin, Esq., Federal Defenders of New York,

             pursuant to 18 U.S.C.         §   4282, and upon a finding of indigence

             and in the interests of justice, it is hereby

                      ORDERED that the United States Marshals Service furnish

             Claudia Juarez, with funds to cover the cost of travel

             between Tampa, Florida and New York, New York , for Ms. Juarez's court

             appearance, scheduled for January 29, 2020, it is hereby

                      ORDERED that Ms. Juarez arrive in New York on January 29, 2020 no

             later than 10:30 a.m., and leave no earlier than 3 PM; and it is hereby

             further

                      ORDERED that the aforesaid expenses shall be paid by the

             United States Marshals Service.

             Dated :                  w   York             SO ORDERED:
                                     , 2020




                                                           HONORABLE VICTOR MARRERO
                                                           United States District Judge




                                                                                                  TOTAL P. 003
JAN - 23 - 2020        16 :5 9        FEDERAL DEFENDERS OF NY                           212 571 0392          P.002


                                                                                                        Southern District
Federal Defenders                                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                   Soudrrn Ducric, of Ni:w YOTk
David E. Patton                                                                                        J,m11i/t:r L. e,,,,,.,,
Exccurive Di-rec:.or                                                                                    Aicorney-in..CJ,a,,gc
and At1orn~v-in- ('hio!{


                                                                        January 23 , 2020

       VIA FAX
       Honorable Victor Marrero
       United States District Judge
       Southern District ofNew York
       500 Pearl Street
       New York, NY I 0007
       Fax: (212) 805-6382

       Re:        United States v. Claudia Juarez,
                  19 Cr. 579 (VM)

       Dear Judge Marrero:

               Pursuant to 18 U.S.C. § 4282, I respe.ctfully request that Your Honor endorse the
       enclosed order directing the U.S. Marshals Service to arrange for and fund Ms. Juarez's travel
       between Tampa, FL and New York, NY, for her upcoming court appearance. Ms. Juarez will be
       traveling from Tampa, FL to New York, on Wednesday, January 29, 2020 in order to attend a
       court appearance, and returning to Tampa, FL the same evening.

              Ms. Juarez is indigent and cannot pay for the transportation necessary to appear here in
       the Southern District of New York. Accordingly, for the foregoing reasons, we ask that Your
       Honor sign the enclosed order, requiring the United States Marshals Service to arrange and fund
       Ms. Juarez's travel to and from the Southern District ofNew York on January 29, 2020.

                  I thank the Court for its attention to this matter.


                                                                        Respectfully submitted,

                                                                        Isl
                                                                        Ian Marcus Amclkin
                                                                        Assistant Federal Defender
                                                                        (212) 417-8733

     cc :      AUSA Ryan Finkel (by email)
